DETAILED ACTION
The Amendment submitted on 08/24/2021, the Applicant amended claims 1-5. Claim 6 is newly added. No new matter is added.
The Applicant amended claims to overcome rejections under 35 U.S.C. 101 computer readable medium claims. Therefore, the rejection of claims are withdrawn. 


Response to Arguments
Applicant's arguments filed 08/24/2021, pages 4-5 have been fully considered but they are not persuasive.

The Applicant argues following on pages 4-5:

“a processor is configured to extract a plurality of feature points in a frame image constituting the received moving image from the frame image. In addition, the processor is configured to generate trajectory patterns of the feature points by tracking the extracted feature points. On the other hand, with reference to paragraphs [0046]-[0047] and [0049], Risinger merely discloses performing geometric matching of frames using ellipses, where the resulting object trajectories 236 are output by a tracker 235. In this regard, Risinger fails to disclose or suggest that feature points are extracted, in the manner required by the claims. Thus, it follows that Risinger fails to disclose or suggest that the object trajectories 236 are generated by tracking the extracted feature points. Yoichi does not cure the deficiencies of Risinger. For the foregoing reasons, claims 1 

Examiner respectfully disagrees with the arguments of the Applicant’s representative for following reasons:

The claim recite following limitations – “extract a plurality of feature points in a frame image constituting the received collision candidate moving image from the frame image; generate trajectory patterns of the feature points by tracking the extracted feature points”, Therefore, the claimed limitations are directed to extract points that appear to be moving from frame images that are captured sequentially. Therefore, the extracted feature points represent any moving object or candidate object for example a tire wheel of a moving vehicle.  Therefore, the trajectory recited by the cited prior art reference Risinger discloses and represents moving object and ellipses of the moving object consists of feature points extracted from multiple frame images captured of moving object. Therefore, Risinger discloses the argued features of the claimed invention.

Further, the claimed limitations merely recites feature points that are extracted from are of moving image from frame image. The cited reference teaches moving object as wheel of vehicle. Therefore, it is assumed that any thing that is moving cannot be determined from only one image frame. Therefore, tracking ellipse that represents feature points of wheel of vehicle extracted from multiple image frames. Therefore, the argued features are disclosed by the sequence of image frames. 

Furthermore, the claimed limitations do not explicitly define or disclose specific techniques to determine collision occurrence except extracting feature points and comparing them in series of images. The extraction of feature points are well known in image processing technology for block matching and tracking objects of interests to detect motion. Therefore, the specific technique that differentiates from block matching in sequential images would distinguish the claimed invention. 

The original specifications discloses in paragraphs [0027-0028] and [0033] discloses specific features including number of frames and time of events occurrence and add significant features distinguish the cited current reference with the claimed invention. Examiner suggests amending claims to explicitly and clearly define the discussed features in order to render the claims more clear. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 4 and 5 are analyzed under 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A collision determination program causing a computer to function as a receiver, an extraction unit, a generation unit, a determination unit in claims 4 and 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Claim 4 recite “computer” that is equivalent of a processor. Therefore, claims 4 and 5 not interpreted to invoke 112(f).  Further, original specifications in paragraph [0030] and Fig. 4 recite computer processors and the interface. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Risinger et al. (US Pub No. 20170083764 A1, as provided) in view of Yoichi et al. (JP 2018005787 A, as provided).

Regarding Claim 1,
		Risinger discloses A collision determination server comprising: a processor configured to (Risinger, [0019], Fig. 8, discloses computing server which includes a video analytics system, according to one embodiment of the invention; [0009] Still another embodiment includes a system having a video input source 
configured to provide a sequence of video frames, each depicting a scene, a 
central processing unit (CPU), and a memory containing a program, which, when 

the appearance values of the pixels bound by the first ellipse; server is disclosed)

receive a collision candidate moving image from a moving object; (Risinger, [0034], discloses assume the video camera 105 is one of multiple video surveillance cameras 105 used to monitor an enterprise campus.  In such a case, each video camera 105 would be trained at a certain area (e.g., a parking lot, a roadway, a building entrance, etc.).  And each video camera 115 would provide a streaming video feed analyzed independently by the server system 115.  Generally, the area visible to the video camera 105 is referred to as the scene. The video camera 105 may be configured to record the scene as a sequence of individual video frames at a specified frame-rate (e.g., 24 frames per second), where each frame includes a fixed number of pixels (e.g., 320.times.240).  Each pixel of each frame may specify a color value (e.g., an RGB value) or grayscale value (e.g., a radiance value between 0-255).  Further, the video images are received from streaming video as sequence of individual frames)

extract a plurality of feature points in a frame image constituting the received collision candidate moving image from the frame image; (Risinger, [0035], [0050], discloses the video analytics component 120 may normalize the metadata derived from observations of foreground objects into numerical values (e.g., to values falling within a range from 0 to 1 with respect to a given data type).  For example, the metadata could include values for multiple features of each foreground object (e.g., values for a height and width in 
pixels, color, shape, appearance features, etc.).  In turn, each value type could be modeled as a statistical distribution between 0 and 1.  The video analytics component 120 then packages the resulting normalized values as feature vector for each frame an object appears.  The resulting collection of feature vectors provide a trajectory of a foreground object depicted in a scene from the time it first appears to the time it leaves the field-of-view of the camera; resulting object trajectories 236 may be output by the tracker 235 as object data 240 for evaluation by a variety of tools, e.g., to learn expected patterns of trajectories and identify unusual trajectories (e.g., a car going the wrong way), unusual interactions between trajectories (e.g., two cars colliding) or other unusual patterns of behavior (e.g., an individual loitering at a subway platform for an unusual amount of time.  The MF component 245 may also calculate a variety of kinematic and/or appearance features from the pixels of a foreground object, e.g., shape, symmetry, color, texture, size, height, width, area (in pixels), aspect ratio, features such as shape, color, texture, size are extracted from received images)

generate trajectory patterns of the feature points by tracking the extracted feature points; (Risinger, [0050], Fig. 7A-7B, discloses resulting object trajectories 236 may be output by the tracker 235 as object data 240 for evaluation by a variety of tools, e.g., to learn expected patterns of trajectories and identify unusual trajectories (e.g., a car going the wrong way), unusual interactions between trajectories (e.g., two cars colliding) or other unusual patterns of behavior (e.g., an individual loitering at a subway platform for an unusual amount of time.  The MF component 245 may also calculate a variety of kinematic and/or appearance features from the pixels of a foreground object, e.g., shape, symmetry, color, texture, size, height, width, area (in pixels), aspect ratio, reflectivity, shininess, rigidity, speed, velocity, etc. In one embodiment, the resulting appearance and/or kinematic values may be normalized to a value between 0 and 1, packaged as a feature vector (along with an object ID), and output by the video analytics component 120 as image metadata passed to the machine learning component 250.  After evaluating the current frame N from the video stream 205, the trajectories of images and their features are processed for pattern matching) and 

determine whether or not a collision has occurred by analyzing the trajectory patterns.  (Risinger, [0050], discloses resulting object trajectories 236 may be output by the tracker 235 as object data 240 for evaluation by a variety of tools, e.g., to learn expected patterns of trajectories and identify unusual trajectories (e.g., a car going the wrong way), unusual interactions between trajectories (e.g., two cars colliding) or other unusual patterns of behavior (e.g., an individual loitering at a subway platform for an unusual amount of time.  The MF component 245 may also calculate a variety of kinematic and/or appearance features from the pixels of a foreground object, e.g., shape, symmetry, color, texture, size, height, width, area (in pixels), aspect ratio, reflectivity, shininess, rigidity, speed, velocity, etc. In one embodiment, the resulting appearance and/or kinematic values may be normalized to a value between 0 and 1, packaged as a feature vector (along with an object ID), and output by the video analytics component 120 as image metadata passed to the machine learning component 250.  After evaluating the current frame N from the video stream 205, the video analytics component 105 can repeat the process for the next frame of video; framesare processed to determine if pose a collision risk).

		Risinger does not explicitly disclose a collision candidate moving image
		Yoichi discloses a collision candidate moving image (Yoichi, [0007-0008], discloses a reflection radar signal front a road on which traffic is to he measured is moving images of vehicle on roads are obtained including target object). 
		
 		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Risinger with Yoichi to processed motion images and their trajectory features to accurately determine collision risk. Risinger and Yoichi are directed to collision determination. Therefore, One would be motivated to modify Risinger by teachings of Yoichi to that processes motion images that provide features points to track their motion along the driving roads to determine if they pose collision risk accurately.  (see Yoichi, paragraphs [0007-0008]). Therefore, it would have been obvious to combine Risinger and Yoichi to obtain the invention recited in Claim 1.

Regarding Claim 2, 
behavior patterns of trajectory motion images are compared). Additionally, the rational and motivation to combine the references Risinger and Yoichi as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
		The combination of Risinger and Yoichi further discloses wherein wherein the processor is configured to calculate movement acceleration of each of the feature points and determine that a collision has occurred in a case where the calculated movement acceleration is equal to or greater than a set threshold value.  (Risinger, [0050-0052], discloses resulting object trajectories 236 may be output by the tracker 235 as object data 240 for evaluation by a variety of tools, e.g., to learn expected patterns of trajectories and identify unusual trajectories (e.g., a car going the wrong way), unusual interactions between trajectories (e.g., two cars colliding) or other unusual patterns of behavior (e.g., an individual loitering at a subway platform for an unusual amount of time.  The MF component 245 may also calculate a variety of kinematic and/or appearance features from the pixels of a foreground object, e.g., shape, symmetry, color, texture, size, height, width, area (in pixels), aspect ratio, reflectivity, shininess, rigidity, speed, velocity, etc. In one embodiment, the resulting appearance and/or kinematic values may be normalized to a value between 0 and 1, packaged as a feature vector (along with an object ID), and output by the video analytics component 120 as spatial proximities (acceleration and movements) of objects are tracked and compared to a threshold value). Additionally, the rational and motivation to combine the references Risinger and Yoichi as applied in claim 1 apply to this claim.

Claim 4 recite computer program with instructions corresponding to the apparatus elements recited in Claim 1 respectively. Therefore, the recited program instructions of the Claim 4 is mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Risinger and Yoichi references presented in rejection of Claim 1, apply to this claim.
		Furthermore, the combination of Risinger and Yoichi further discloses A collision determination program causing a computer to function as: a receiver, an extraction unit, a generation unit, a determination unit (Risinger, [0010], discloses a computer-readable 
medium that includes instructions that enable a processing unit to implement one or more aspects of the disclosed methods as well as a system having a processor, memory, and application programs configured to implement one or more aspects of the disclosed methods; computer processor and memory and program are disclosed). 

Regarding Claim 5,
		The combination of Risinger and Yoichi further discloses A non-transitory recording medium on which the collision determination program according to claim 4 is recorded. (Risinger, [0009-0010], discloses a computer-readable medium that includes instructions that enable a processing unit to implement one or more aspects of the disclosed methods as well as a system having a processor, memory, and application programs configured to implement one or more aspects of the disclosed methods; (Risinger, [0019], Fig. 8, discloses computing server which includes a video analytics 
central processing unit (CPU), and a memory containing a program, which, when 
executed on the CPU is configured to perform an operation for tracking foreground objects depicted in a scene.  This operation may generally include receiving a background/foreground BG/FG segmentation of a current video frame.  The current video frame includes one or more appearance values for each of a plurality of pixels and wherein the BG/FG segmentation classifies one or more of the pixels as depicting either scene foreground or scene background.  For each region of pixels in the current frame classified as depicting scene foreground, determining an ellipse binding the region is determined.  This operation may further include classifying at least a first one of the ellipses as corresponding to a first known foreground object tracked in at least a prior frame and extending a trajectory of the first known foreground object based on 
the appearance values of the pixels bound by the first ellipse; server is disclosed)
computer processor and memory and program are disclosed). Additionally, the rational and motivation to combine the references Risinger and Yoichi as applied in claim 1 apply to this claim. 

Regarding Claim 6, 
		The combination of Risinger and Yoichi does not explicitly disclose wherein the processor is configured to extract N feature points from the frame image, N being a value that is greater than or equal to 2. (Risinger, [0035], discloses the video analytics component 120 may normalize the metadata derived from observations of foreground 
pixels, color, shape, appearance features, etc.).  In turn, each value type could be modeled as a statistical distribution between 0 and 1.  The video analytics component 120 then packages the resulting normalized values as feature vector for each frame an object appears.  The resulting collection of feature vectors provide a trajectory of a foreground object depicted in a scene from the time it first appears to the time it leaves the field-of-view of the camera; feature points are extracted such as height, width, color, shape, appearance being more feature points than two). Additionally, the rational and motivation to combine the references Risinger and Yoichi as applied in claim 1 apply to this claim. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180365533 A1
US 20090143986 A1
US 20170300780 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Pinalben Patel/Examiner, Art Unit 2661